                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA
                             MONTGOMERY DIVISION

 In Re:                                           Case No. 18-32921

 Phointeda Perry
  aka Phointeda Yvetta Perry                      Chapter 13
  aka Phointeda Brown

 Debtor.                                          Judge William R. Sawyer

                    NOTICE OF CREDITOR CHANGE OF ADDRESS


U.S. Bank Trust National Association, as Trustee of the Chalet Series IV Trust (“Creditor”), by
and through their undersigned agent, hereby gives notice of a Change of Address on the below
filed Claim, effective immediately.


 Claim Number                         35-1
 Last 4 Digits of Account Number:     2235
 Current Address for Notices:                NEW Address for Notices (Effective Immediately):
  c/o SN Servicing Corporation                c/o SN Servicing Corporation
  323 Fifth Street                            323 Fifth Street
  Eureka, CA 95501                            Eureka, CA 95501
 Phone:                                      Phone: 800.603.0836
 Email:                                      Email:
 Current Address for Payments:               NEW Address for Payments (Effective Immediately):
  SN Servicing Corporation                    c/o SN Servicing Corporation
  PO Box 660820                               323 Fifth Street
  Dallas, TX 75266                            Eureka, CA 95501
 Phone:                                      Phone: 800.603.0836
 Email:                                      Email:
                                                  Respectfully Submitted
                                                  /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com



  Case 18-32921      Doc 40      Filed 08/28/19 Entered 08/28/19 10:16:13          Desc Main
                                   Document     Page 1 of 2
                                 CERTIFICATE OF SERVICE

I certify that on August 28, 2019, a copy of the foregoing Notice of Creditor Address Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Richard D. Shinbaum, Debtor’s Counsel
       rshinbaum@smclegal.com

       Sabrina L. McKinney, Chapter 13 Trustee
       trustee_office@ch13mdal.com

       Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on August 28, 2019, a copy of the foregoing Notice of Creditor Address
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Phointeda Perry, Debtor
       4305 Amherst Drive
       Montgomery, AL 36116

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com




  Case 18-32921        Doc 40     Filed 08/28/19 Entered 08/28/19 10:16:13             Desc Main
                                    Document     Page 2 of 2
